Citation Nr: 9903449	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-16 753	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a pterygium of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The veteran has corrected vision of no worse than 20/30 in 
the right eye.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of postoperative pterygium of the right eye have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.383, 4.7, 4.75, 4.84a, Diagnostic Codes 
6034, 6079 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision dated April 1983, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for residuals of pterygium of the right eye.  The 
veteran contends that evaluation, which still remains in 
effect, should be increased to reflect more accurately the 
severity of his right eye symptomatology.  The Board 
acknowledges the veteran's contention; however, it must first 
decide whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased evaluation.  See Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  As the veteran in this case has 
claimed that his right eye disability has worsened, his claim 
is deemed well grounded.  In addition, the Board is satisfied 
that the record contains all evidence necessary for an 
equitable disposition of this claim, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's right eye disability is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034.  
This code governs evaluations for pterygium and instructs the 
evaluator to "rate for loss of vision, if any."  According 
to Diagnostic Code 6079, which governs vision loss, the 
evidence must show that the veteran has no better than 
corrected vision of 20/50 in one eye and of 20/40 in the 
other eye in order for a compensable evaluation of 10 percent 
to be assigned. The best distance vision obtainable after 
best correction by glasses will be the basis of rating. 
38 C.F.R. § 4.75 (1998). Compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  
38 C.F.R. § 3.383(a). 

In this case, in the absence of blindness in both eyes, 
vision in the left, nonservice-connected, eye is considered 
to be normal, 20/40 or better. Although the veteran has had 
his visual acuity evaluated on several occasions since the 
1980s, he has never been show to have corrected vision of 
20/50 in the right eye.  In January 1997, before his 
pterygium excision with conjunctival autograft, the veteran 
had corrected vision of 20/25 in the right eye.  Following 
the procedure, in February and March 1997, he had corrected 
vision of 20/40+2 and 20/50-1 in the right eye.  Thereafter, 
his visual acuity in the right eye appears to have improved.  
On VA examination in June 1998, the veteran was noted to have 
a moderate pterygium and minimal reddening in the right eye 
and corrected visual acuity of 20/20 in both eyes.  Private 
clinical records dated from July 1997 to January 1998 include 
corrected distance readings of 20/30 and 20/25 in the right 
eye. 

Having reviewed the above evidence of record and having 
considered the effect the veteran's right eye disability has 
on his earning capacity, the Board finds that the schedular 
criteria for an increased evaluation have not been met. 38 
C.F.R. §§ 4.1, 4.2, 4.41. It is clear that the veteran does 
not have corrected vision of 20/50 in the right eye, and thus 
his disability picture does not warrant a compensable 
evaluation.  The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).






ORDER

A compensable evaluation for postoperative residuals of a 
pterygium of the right eye is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

